DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the Applicant’s communication filed on 05/11/2021. In virtue of this communication, claims 6 and 7 are pending in this application.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.
Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
	
Claim Objections
Claim 7 is objected to because of the following informalities: the claim states in line 3 “a second communications apparatuses”; based on presence of indefinite article “a”, it appears that the claim should state “a second communications apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the indicator" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20070025464 (Perlman).
Regarding claim 7, Perlman teaches “A first communications apparatus (shown in FIG 5 as base station 500) comprising:
two or more antennas (FIG 5: plurality of antennas 505);
a receiver configured to receive (paragraph 0062: each of the plurality of transceivers 504 for receiving transmissions), from a second communications (mapped to client device 1 in FIG 5), a first indicator (paragraph 0063: the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513 from Client Device 1 506. Paragraph 0039: the received parameter H is channel characterization data. Each individual matrix element Hij is the channel characterization of the training signal transmission of transmit antenna 104i as received by the receive antenna 105j. This also represents recited by the claim “an indicator” of the channel between a particular antenna of the base station and particular Client Device, in this case Client Device 1);
a storage configured to store a table corresponding to the first indicator (paragraph 0063: various memories to store the matrix 516, as shown in FIG 5, representing “the first indicator” Hi1 (i=1 … 3). Although disclosed as storing the matrix 516, FIG 5 clearly shows that it is stored also as “a table”);
a processor (paragraphs 0064 – 0065: the Coding, Modulation and Signal Processing subsystem 603 including signal precoding logic 630) configured to determine a matrix of coefficients based on the first indicator (paragraph 0063: As the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513-515, from each Client Device 506-508, it stores it in a 3x3 H matrix 516 with the resultant matrix shown in Fig. 6 as 616. In other words, the matrix 616 shown in FIG 6 is “determined”, and it is based, in part, on the 1x3 column 513 from Client Device 1 506, as the claim requires. Thus, recited in this limitation “a matrix of coefficients” is mapped to the matrix 616 in FIG 6), wherein the coefficients for the second communications apparatus are determined (“a second indicator which is transmitted from a third communications apparatus to the first communications apparatus” is mapped to the 1x3 column 514 of Hij transmitted from Client Device 2 507 to the base station 500 shown in FIG 5. As may be seen from FIG 6, in the matrix 616 “the coefficients for the second communications apparatus” comprising the first column of Hij “are determined independently from a second indicator” comprising the second column of Hij. Indeed, the first column of Hij from Client Device 1 506 and comprising “the coefficients for the second communications apparatus” in the matrix was received independently from the reception of the second column of Hij from Client Device 2 507, which is also “a second indicator”), and to generate a signal for each of the two or more antennas of the first communications apparatus based on the coefficients (paragraph 0065: signal precoding logic 630 uniquely coding the signals transmitted from each of the antennas 605 based on the signal characterization matrix 616. More specifically, the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. Thus, the signals for the antennas are based on the matrix 616 and thus are “based on the coefficients”); and
a transmitter (each of the plurality transceivers 604 shown in FIG 6) configured to transmit the signal (paragraph 0065: The three precoded bit streams are then converted to analog by D/A converters and transmitted as RF by Transceivers 604 and antennas 605.).”
Regarding claim 6, this claim is for a method performed by a device claimed in claim 7 above. Since claims 6 and 7 have similar limitations, Perlman teaches all steps of the method claimed in claim 6 and, therefore, claim 6 is rejected because of the same reasons as set forth in the rejection of claim 7. Claim 6 recites “assigning resources for a signal” which is mapped to paragraph 0065: the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. The process of multiplication of each of the bit streams by the inverse of the H matrix by the pre-coder 630 is the same as “assigning resources”, such as codes.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030087673 (Walton) in view of US 20070025464 (Perlman).
Regarding claim 6, Walton teaches “A method in a first communications apparatus (FIG 1 and paragraph 0025: base station 104) comprising two or more (plurality of antennas 524a – 524t for the base station 104 is shown in FIG 1), the method comprising:
receiving, from a second communications apparatus, a first indicator (paragraphs 0039 (The active terminals in the MIMO system periodically estimate the channel response for each transmit-receive antenna pair. This information represents one form of channel state information (CSI) that may be reported to the base station.), 0170 (the CSI (“a first indicator”) comprises signal components in a matrix form (e.g., NT x NR complex entries for all transmit-receive antenna pairs of a specific single terminal). Paragraph 0166: the CSI comprises signal-to-noise-plus-interference ratio (SNR). The SNR is typically estimated and provided for each transmission channel used for data transmission (e.g., each transmit data stream). In other words, the SNR provided by the first terminal 106a shown in FIG 5 (“a second communications apparatus”) is mapped to “a first indicator”)…”
“…determining a matrix of coefficients (paragraph 0045: for each set of terminals to be evaluated for data transmission in an upcoming transmission interval, a hypothesis matrix Γ of "post-processed" SNRs for this terminal set may be expressed as

    PNG
    media_image1.png
    296
    510
    media_image1.png
    Greyscale
.
This corresponds to the recited “a matrix of coefficients”) based on the first                         
                             
                        
                    indicator (paragraph 0046: in the matrix for Γ, the coefficient γi,j is the post-processed SNR for a data stream transmitted from the i-th transmit antenna to the j-th terminal. However, as stated in paragraph 0039, the information given by the channel estimates may be distilled into a post-processed signal-to-noise-plus-interference ratio (SNR) estimate for each spatial subchannel. In other words, each coefficient γi,j in the above matrix as the post-processed SNR is based on channel state information (“the first indicator”), therefore, the matrix for Γ, at least in part, is based on “the first indicator” CSI), wherein the coefficients for the second communications apparatus (paragraph 0047: each row in the hypothesis matrix Γ gives the SNR of each transmit data stream for one terminal. In other words, in that matrix, the first row of coefficients corresponds to j-th terminal. For example, the first row corresponds to the first terminal 106a, the second row corresponds to the second terminal, etc.) are determined independently from a second indicator which is transmitted from a third communications apparatus to the first communications apparatus (the rows in the matrix Γ are independent from each other: the first row of coefficients corresponds to the first terminal 106a (“the coefficients for the second communications apparatus”) and is based on the CSI (“the first indicator”) transmitted from the first terminal 106a (“second communications apparatus”); the second row corresponds to the second terminal 106b and is based on the CSI (“a second indicator”) transmitted from the second terminal (“third communications apparatus”). There is no interdependency between the rows);
(paragraph 0058: The post-processed SNRs corresponding to this set of terminals (in the matrix for Γ, the coefficients γi,j are the post-processed SNR) and antenna assignments may be used to select the proper coding and modulation schemes for the data streams to be transmitted to the terminals, which represents “assigning resources”. Paragraph 0074 and table 1 explicitly disclose using matrix Γ to assign different transmission antennas to different terminals, which also represents “assigning resources”); and
transmitting the signal (implicit since the matrix Γ in table 1 of paragraph 0074 is used to transmit the data. Paragraph 0075: selecting the proper coding and modulation scheme to employ for data transmission.).”

Walton does not disclose “storing, in a storage of the first communications apparatus, a table corresponding to the indicator.”
Perlman teaches similar communication system (see FIG 5 with corresponding description). Similar to Walton, as disclosed in Perlman’s paragraph 0063, the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513-515, from each Client Device 507-508. Paragraph 0039: the received parameter H is channel characterization data. This also represents recited by the claim “a first indicator” of the channel between a particular antenna of the base station and particular Client Device, in this case Hij from Device 1 corresponding to claimed “a second communications apparatus”. Paragraph 0063: various memories to store the i1 (i=1 … 3). Although disclosed as storing the matrix 516, FIG 5 and 6 clearly show that they are stored also as “a table corresponding to the indicator”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize disclosed by Perlman storage of the received channel characterization between the base station and each Client Device in the form of a table, in the base station of Walton to store received CSI simply as design choice with predictable results, the results being the table comprising individual channel characterization elements (channel state information). Doing so would have also allowed the device to keep in memory the received channel characterizations for subsequent processing, including such processing that does not coincide in time with the moment the channel characterizations are received.
Regarding claim 7, this claim is for a “first communication apparatus” performing the method claimed in claim 6. It was shown above with respect to rejection of claim 6 that the combined disclosures of Walton and Perlman teach all steps of the method of claim 6. Therefore, claim 7 is rejected because of the same reasons as set forth in the rejection of claim 6 because they have similar limitations. Claim 7 additionally claims “receiver (Walton, paragraph 0140: At base station 104, the transmitted feedback signal is received by antennas 524, demodulated by demodulators 522. Therefore, demodulator 522 is recited in the claim “receiver”)”, “processor (implemented as scheduler 534 shown in Walton’s FIG 5 and described in paragraph 0141: Scheduler 534 uses the reported CSI to perform a number of functions such as (1) selecting the set of best terminals for data transmission, (2) assigning the available transmit antennas to the selected terminals, and (3) determining the coding and modulation scheme to be used for each assigned transmit antenna.)” and “transmitter (implemented as modulator 522 shown in Walton’s FIG 5 and 6 and described in paragraph 0148: Each modulator 522 converts the modulation symbols into an analog signal, and further amplifies, filters, quadrature modulates, and upconverts the signal to generate a modulated signal suitable for transmission over the wireless link.)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648